Citation Nr: 0306481	
Decision Date: 04/03/03    Archive Date: 04/10/03

DOCKET NO.  98-16 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of a compression fracture of the 
thoracic spine at T10-11.

2.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative joint disease (DJD) of the lumbar 
spine.

3.  Entitlement to an initial compensable disability rating 
for residuals of a right ankle sprain/foot injury.

4.  Entitlement to an initial compensable disability rating 
for residuals of a fracture of the nose.

5.  Entitlement to an initial compensable disability rating 
for breast nodules (lumps.)





REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association of the U.S.A.


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to June 
1996.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO), which, in pertinent part, granted 
service connection and assigned a 10 percent initial 
disability rating for residuals of a compression fracture of 
the thoracic spine at T10-11, with DJD of the lumbar spine.  
In that rating decision, service connection and 
noncompensable disability ratings were also established for 
residuals of a right ankle sprain/foot injury; residuals of a 
fracture of the nose; and breast nodules (lumps).  All grants 
were assigned an effective date of June 3, 1996, the day 
following the veteran's discharge from active military 
service.

By Supplemental Statement of the Case (SSOC) issued in April 
1999, the RO granted a separate disability rating for the 
veteran's DJD of the lumbar spine, and a noncompensable 
rating was assigned for that disability insofar as the RO was 
unable to rate it because the veteran failed to report for 
her scheduled VA medical examination.  The veteran's spine 
was then examined in August 1999, June 2000, and May 2002, 
and the RO thereafter granted the current rating of 10 
percent for the DJD of the veteran's lumbar spine by SSOC 
dated in September 2002.  The 10 percent rating was assigned 
an effective date of June 3, 1996.

The Board remanded this case for additional development in 
April 2000, to have the veteran re-examined and to have the 
RO re-adjudicate the issue of an initial compensable rating 
for residuals of a fracture of the nose under the sets of VA 
regulations addressing the rating of respiratory disabilities 
that were in effect prior to and after amendments of October 
1996.  The requested development was accomplished and the 
case has been returned to the undersigned for appellate 
disposition.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matters on appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  The veteran has normal motion in his thoracic spine, with 
no neurological deficits or other symptoms, and is manifested 
by early signs of DJD, is ankylosed.

3.  The veteran has normal motion in his lumbar spine, with 
no neurological deficits, and it is not shown that the DJD of 
his lumbar spine, while productive of tenderness and 
subjective complaints of pain on motion, is also productive 
of occasional incapacitating exacerbations; moderate 
limitation of the motion of the lumbar spine; or lumbosacral 
strain, with muscle spasm on extreme forward bending, and 
loss of lateral spine motion, unilateral, in the standing 
position.  

4.  The veteran has normal motion in his right ankle, no 
radiographic evidence of any abnormality, and no active 
symptomatology in that ankle.

5.  It is not shown that the service-connected residuals of a 
fracture of the nose are currently productive of marked 
interference with breathing space, 50 percent obstruction of 
the nasal passage on both sides, or complete obstruction on 
one side.

6.  There is evidence in the record of fairly symmetric 
residual zones of fibroglandular tissue in both breasts, but 
there is no evidence of spiculated mass, abnormal grouped 
microcalcifications, skin thickening, or skin retraction to 
suggest malignancy in either breast, as well as no evidence 
of masses, nipple discharge, erythema, edema, retractions, or 
axillary, supraclavicular, or suprasternal lymphadenopathy, 
nor any gynecological complaints.


CONCLUSIONS OF LAW

1.  The schedular criteria for entitlement to an initial 
disability rating in excess of 10 percent for residuals of a 
compression fracture of the thoracic spine at T10-11, are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.71a, Part 4, Diagnostic Codes 5003, 
5010, 5285, 5288, 5291 (2002).

2.  The schedular criteria for entitlement to an initial 
disability rating in excess of 10 percent for DJD of the 
lumbar spine are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Part 4, 
Diagnostic Codes 5003, 5010, 5289, 5292, 5295 (2002).

3.  The schedular criteria for entitlement to an initial 
compensable disability rating for residuals of a right ankle 
sprain/foot injury are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Part 4, Diagnostic Codes 5270, 5271 (2002).

4.  The schedular criteria for entitlement to an initial 
compensable disability rating for residuals of a fracture of 
the nose are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.97, Part 4, Diagnostic 
Code 6502 (1995, 2002).

5.  The schedular criteria for entitlement to an initial 
compensable disability rating for breast nodules (lumps) are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.116, Part 4, Diagnostic Code 7628 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial considerations pertaining to VA's re-defined duties 
to assist and notify

Initially, the Board notes that, during the pendency of this 
appeal, the President signed the Veterans Claims Assistance 
Act of 2000 (hereinafter, "the VCAA"), which is currently 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
2002), and is applicable to the claims on appeal.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  It is also noted, at 
the outset, that the final rule implementing the VCAA, which 
is also applicable to this appeal, was published on August 
29, 2001.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).

VA has fulfilled its re-defined notice and duty to assist 
requirements as it pertains to the claims hereby under 
appellate review.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In particular, it is 
noted that, only one day after receiving the veteran's 
original claim for VA benefits in June 1996, the RO wrote to 
the veteran and explained to her their pledge to keep her 
informed as her case progressed, decide her claim as soon as 
possible, and grant every benefit permitted by law.  In that 
letter, the RO also gave the veteran an estimate of the time 
it would take to decide her claim, and invited her to call VA 
at a toll-free number that was provided in that letter if she 
had any questions or needed further assistance.  The RO then 
scheduled the veteran for VA medical examinations and 
radiological studies that were conducted between August and 
November 1997.  The reports of all those examinations and 
studies are of record.  Having received the veteran's 
disagreement with the initial ratings assigned in the January 
1998 rating decision hereby on appeal, the RO promptly sent 
the veteran a Statement of the Case (SOC), in which the 
reasons and bases for the selection of the initial ratings 
were adequately explained.  In that SOC, the RO also informed 
the veteran of the VA laws and regulations applicable to this 
case, and also made reference to the version of the VA 
regulation addressing VA's duty to assist claimants that was 
in effect at the time.

In February 2000, the RO informed the veteran that her appeal 
was being certified to the Board and that, consequently, her 
record was in the process of being physically transferred to 
the Board's headquarters in Washington, D.C., but that the 
veteran nevertheless had the right to submit additional 
evidence or testimony within 90 days from that letter.  
Pursuant to the instructions in the April 2000 Board remand, 
the RO had the veteran re-examined in June 2000.  Then, by 
letter dated in April 2002, the RO informed the veteran that 
yet another series of VA medical examinations was being 
scheduled in conjunction with her appeal, and advised her 
that the medical center where she would be examined would 
make arrangements to reimburse her for her transportation 
expenses.  In that letter, the RO also asked the veteran to 
contact her representative prior to the medical examinations 
to obtain  additional help related to any special 
transportation needs or questions she might have.  The VA 
medical examinations were conducted in May and July 2002, and 
their reports are of record as well.

By letter dated in October 2002, the RO informed the veteran 
of the new (compensable) rating for her service-connected DJD 
of the lumbar spine, enclosing a copy of the September 2002 
rating decision and SSOC which explained that action by the 
RO.  In that letter, the RO also specifically advised the 
veteran of the enactment of the VCAA and its re-defined 
duties to assist and notify claimants.  It was indicated in 
that letter that the September 2002 rating decision informed 
her of what was needed to establish entitlement to the 
benefits sought on appeal.  It was further stated in that 
letter that the veteran was free to submit any additional 
evidence or argument that she felt the RO might need to 
consider regarding her claims on appeal, and that the RO 
would make all reasonable efforts to secure any pertinent 
evidence identified by the veteran not yet of record.  Again, 
the veteran was invited to call VA at a toll-free number that 
was provided if she had any questions or needed further 
assistance.

More recently, by letter dated in January 2003, the RO 
notified the veteran that the development requested by the 
Board in the April 2000 remand had been completed and that, 
accordingly, her record was being returned to the Board's 
headquarters for appellate disposition.  The veteran was also 
notified in that communication that she nevertheless had the 
right to submit, directly to the Board, any additional 
evidence or argument that she felt was pertinent to the 
matters on appeal, and was provided with an e-mail address in 
case she had any questions or needed further assistance.  The 
veteran has not provided any additional information or 
evidence, nor identified any additional pertinent evidence 
that may be available but not yet part of the record, and it 
is noted that her representative has essentially asked, in 
his February 2003 Informal Hearing Presentation, that any 
reasonable doubt be resolved in favor of his client.

As explained above, the veteran has been duly advised of the 
evidence she needs to submit in order to have a complete 
application for VA benefits, and she has also been kept duly 
notified, throughout the pendency of this appeal, of the 
actions being taken by VA with regards to her claims for 
additional VA benefits, and of the evidence that has been 
considered in adjudicating her claims.  Thus, no additional 
assistance to the veteran regarding the matters on appeal is 
necessary under the VCAA.

In view of the foregoing, the Board initially finds that all 
reasonable efforts to secure and develop the evidence that is 
necessary for an equitable disposition of the five matters on 
appeal have been made by the agency of original jurisdiction.  
VA has substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to her case.  In the circumstances of this case, a 
remand or a request for further development of this case 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

Laws and regulations applicable to all claims for increased 
ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  The evaluation of a service-
connected disorder requires a review of the veteran's entire 
medical history regarding that disorder.  38 C.F.R. §§ 4.1 
and 4.2.

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.  It is also 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking work and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. §§ 4.2, 4.3.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In evaluating a service-connected disability involving a 
joint, the Board must consider functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less or more movement than normal; weakened 
movement; excess fatigability; incoordination, impaired 
ability to execute skilled movements smoothly; and pain on 
movement, swelling, deformity or atrophy of disuse.  See 
38 C.F.R. § 4.45.

First Issue
Entitlement to an initial disability rating in excess of 10 
percent for
residuals of a compression fracture of the thoracic spine at 
T10-11

A review of the record reveals that the veteran suffered a 
compression fracture of the thoracic spine at T10-11 during 
service in January 1989, which healed, according to X-Rays 
obtained during service.

VA X-Rays of the veteran's thoracic spine obtained in 
November 1997 confirmed evidence of a compression fracture 
involving T10-11 and some DJD in the lower lumbar spine at 
the lower three levels.

On VA medical examination in November 1997, the veteran said 
that she had pain daily, but that it was bearable, and that 
she had limited her activities in order to obtain some relief 
from the pain.  She could lift up to 50 pounds, and could 
walk without difficulty.  She stated that sitting could cause 
some pain, depending on the support given by the chair.  
Standing was okay, and the veteran was able to ascend and 
descend stairs, and bathe and dress herself, without 
difficulty.  On physical examination, she had tenderness over 
the T10-11 area.  Her gait was within normal limits and she 
could heel and toe stand without difficulty, and had full 
("5/5") strength in both lower extremities.  The assessment 
was listed as status post thoracic spine compression fracture 
at T10-11.

On VA re-examination in August 1999, the veteran complained 
of back pain, which was daily but non-radiating and was made 
worse by staying in bed longer than six hours and when 
sitting around with lack of exercise.  The veteran pointed to 
the lower thoracic and lumbar areas in her midline as the 
areas of pain.  She stated that she had to keep moving and 
have some kind of activities to control the pain, as lack of 
exercise would make the pain worse.  Some activities were 
limited by her back pain.  House cleaning and lifting would 
aggravate the pain.  The veteran took no medications and no 
longer wore a back brace.  On physical examination, the 
veteran was described as an obese individual who weighed 211 
pounds at a height of 5'8."  She was ambulatory without 
assistance, was in no distress, and had a normal gait.  The 
back was described as "[o]bese, obscuring the muscular 
jerk," but with no apparent scoliosis on physical 
examination.  The back had 127 degrees of flexion, 35 degrees 
of extension, 30 degrees of bending, bilaterally, and 25 
degrees of rotation, also bilaterally.  There was no pain or 
resistance to straight leg raising, and it was noted that a 
new set of X-Rays of her thoracic and lumbar spine was being 
delayed until the veteran mensed, since she stated that she 
had been trying to get pregnant.  The diagnoses were listed 
as follows:

1.  Old compression fractures of T10 and 
T11 with mild chronic pain and minimal 
functional impairment.

2.  Minimal [DJD] of the spine.

3.  It is also likely that some of the 
[veteran]'s back pain is due to her 
obesity.

According to the report of a June 2000 VA spine medical 
examination, the veteran  complained of constant pain in the 
thoracic spine, for which she took Advil and Tylenol.  
Exercise seemed to make the pain worse.  The veteran denied 
the use of crutches, braces, or canes, and said she had had 
no surgeries in this regard.  There was pain on palpation of 
the lower thoracic spine, and on forward flexion at 90 
degrees.  The musculature of the back was normal, and 
neurologically "she is intact."  There were no postural 
abnormalities.  Regarding radiological studies, it was noted 
that there may be only minor decreased height at the T10-11 
vertebral bodies, but that no other abnormalities involving 
the thoracic spine were noted.  The diagnosis was listed as 
thoracic DJD.

On VA spine re-examination in May 2002, the veteran again 
reported continuous back pain, mainly in the morning.  She 
said she had difficulty lifting more than 100 pounds and said 
that for the last three years she had been working as a 
postal carrier, mainly working out of an automobile.  She was 
able to perform her duties, but avoided "lifting tenting too 
heavy."  The examiner noted that there was no tenderness 
over the thoracolumbar area where she had had her fracture 
and that radiographic examination of the veteran's 
thoracolumbar spine revealed a healed fracture at the T10-11 
level, with some anterior spurring at that level.  The 
pertinent diagnosis was listed as healed fracture of T10-11.  
Additionally, the examiner noted that the ranges of motion of 
the veteran's back were all normal, that there was no 
neurological deficit evidence, and that at the present time 
the veteran was developing some degenerative arthritis in her 
thoracic spine area, which was, however, asymptomatic at the 
present time.  Her complaints were mostly related to her 
lumbosacral area, "which do not have a direct relation to 
her original fracture." 

The service-connected thoracic spine disability is in this 
case currently rated as 10 percent disabling under Diagnostic 
Code 5291 of VA's Schedule for Rating Disabilities ("the 
Schedule"), 38 C.F.R. § 4.71a, Part 4.  Diagnostic Code 5291 
provides for such a rating when there is moderate or severe 
limitation of the motion of the dorsal spine.  Higher ratings 
would only be warranted, under Diagnostic Code 5288, if it 
were shown that there is ankylosis of the dorsal spine, in 
which case the ratings would be of 20 or 30 percent, 
depending on whether the ankylosis is favorable or 
unfavorable.  38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 
5288 and 5291.

It is also noted that Diagnostic Code 5010 of the Schedule 
addresses traumatic arthritis, substantiated by radiological 
findings, and directs the rating to be accomplished under 
Diagnostic Code 5003, which in turn addresses degenerative 
arthritis and mandates the rating to be accomplished under 
the diagnostic code addressing limitation of motion of the 
affected bodypart, in this case, the dorsal spine.  If the 
limitation of motion is not compensable, then Diagnostic Code 
5003 provides for a rating of 10 percent for each major joint 
or group of minor joints affected by limitation of motion; 
and if there is no limitation of motion, a rating of 10 
percent could be warranted if there were radiological 
evidence of the involvement of two or more major joints, or 
two or more minor joint groups, to be increased to 20 
percent, if said involvement were accompanied by occasional 
incapacitating exacerbations.  See 38 C.F.R. § 4.71a, Part 4, 
Diagnostic Codes 5003, 5010.

In the case at hand, the veteran's thoracic spine disability 
is mainly manifested by radiographic evidence of early DJD.  
The thoracic spine has essentially normal motion.  There is 
demonstrable deformity of the thoracic spine, but not 
demonstrable motion loss or even objective evidence of pain 
on motion.  On the most recent VA examination, there were no 
complaints of thoracic spine pathology and symptoms were 
limited to the lower spine.  Assignment of a compensable 
evaluation under Diagnostic Code 5003 is not warranted.  
There is no objective evidence of occasional incapacitating 
exacerbations accompanying the involvement of a major joint 
or minor joint group, and no showing of x-ray involvement of 
more than one minor joint group.  Also, since it is not shown 
that the veteran's thoracic spine is ankylosed in any way, a 
rating higher than 10 percent is not warranted.

In short, it is not shown that the veteran's thoracic spine 
disability, which shows signs of early DJD, with essentially 
normal motion and no neurological deficits or other symptoms, 
warrants a higher rating.  Accordingly, the Board concludes 
that the schedular criteria for entitlement to an initial 
disability rating in excess of 10 percent for residuals of a 
compression fracture of the thoracic spine at T10-11, are not 
met.



Second Issue
Entitlement to an initial disability rating in excess of 10 
percent for
DJD of the lumbar spine

As indicated earlier in this decision, the RO granted a 
separate rating of 10 percent for the veteran's DJD of the 
lumbar spine by rating decision and SSOC dated in September 
2002, assigning the same effective date of the original grant 
of service connection for a thoracic/lumbar spine disability 
(June 3, 1996).

For the sake of brevity, the Board hereby refers the reader 
to the above discussion of the VA spine medical examinations 
of September 1997, August 1999, June 2000, and May 2002.  
Additional data from the most recent report, which was not 
discussed earlier because it did not concern directly the 
veteran's lumbar spine, will be discussed in the following 
paragraph.

According to the May 2002 VA spine medical examination 
report, the veteran's lumbar spine showed 80 degrees of 
flexion, 30 degrees of extension, 25 degrees of lateral 
bending, and 15 degrees of rotation, which the examiner said 
were "the normal range of motion values for the lumbar 
spine."  The veteran complained of discomfort by extremes of 
motion of the lumbar spine, and there was tenderness over the 
lumbosacral area, but there was no evidence of neurological 
deficit.  The pertinent diagnosis was listed as lumbosacral 
pain and the examiner said, as indicated earlier, that the 
ranges of motion of the veteran's back were all normal, that 
there was no neurological deficit evidence, and that at the 
present time the veteran's complaints were mostly related to 
her lumbosacral area, "which do not have a direct relation 
to her original fracture."

This disability is currently rated as 10 percent disabling 
under Diagnostic Code 5010, on account of there being 
radiological evidence of the DJD in two or more major joints.  
The next higher rating of 20 percent would be warranted if 
there were also occasional incapacitating exacerbations 
(Diagnostic Code 5003); moderate limitation of the lumbar 
spine (Diagnostic Code 5292); or lumbosacral strain, with 
muscle spasm on extreme forward bending, and loss of lateral 
spine motion, unilateral, in the standing position 
(Diagnostic Code 5295).  See 38 C.F.R. § 4.71a, Part 4, 
Diagnostic Codes 5003, 5292, 5295.  Higher ratings would be 
warranted for more severe symptomatology, including evidence 
of ankylosis.  See 38 C.F.R. § 4.71a, Part 4, Diagnostic Code 
5289.  

In the case at hand, the veteran's lumbar spine disability is 
mainly manifested by radiographical evidence of DJD, 
objective evidence of tenderness, and subjective complaints 
of pain on motion.  However, the lumbar spine has essentially 
normal motion, and no evidence of neurological deficits or 
other symptomatology.  Accordingly, a 10 percent rating has 
been assigned for it under the provisions of Diagnostic Code 
5003, on account of DJD productive of no limitation of 
motion.  There is, however, no competent evidence (or 
complaints) in the record of occasional incapacitating 
exacerbations; moderate limitation of the motion of the 
lumbar spine; or lumbosacral strain, with muscle spasm on 
extreme forward bending, and loss of lateral spine motion, 
unilateral, in the standing position.  In other words, there 
is no medical evidence showing that the severity of this 
disability is such as to warrant the next higher rating of 20 
percent.  Accordingly, the Board concludes that, the 
schedular criteria for entitlement to an initial disability 
rating in excess of 10 percent for the service-connected DJD 
of the lumbar spine are not met.

Third Issue
Entitlement to an initial compensable disability rating for
residuals of a right ankle sprain/foot injury

According to a September 1997 VA feet medical examination 
report, the veteran reported a right ankle/foot sprain or 
injury during service.  (This is confirmed by her service 
medical records.)  The veteran denied having suffered a 
fracture, but described the injury as an inversion and 
eversion sprain, and said that she had last twisted her right 
ankle approximately in 1995.  Currently, she said that she 
continued to maintain an active life with no limitations on 
her activities, although she did not exercise as much.  This, 
the examiner opined, seemed to be by choice rather than due 
to any limitations placed by her foot pathology.  On physical 
examination, there were no abnormal vascular, dorsalis pedis, 
or posterior tibial findings, as well as no neurological 
(sensory and motor) deficits, nor muscle hypertrophy or 
atrophy.  There was no muscle fasciculation noted, nor 
spasms.  Muscle strength, in terms of both the intrinsic and 
extrinsic muscles of the feet, was full ("5/5").  Patella 
and Achilles reflexes were 2 plus, bilaterally.  Sensory and 
vibratory and light touch, proprioception senses were intact.  
There was a well maintained arch during weight bearing and 
also during non-weight bearing.  On relaxed calcaneus stance, 
which was three degrees varus, the heel was perpendicular to 
the supporting structures.  The mid tarsal joint was one 
degree varus, bilaterally, and the active range of motion 
equaled passive range of motion.  There was no pain, nor 
crepitus, during the range of motion.  There was a dorsal 
bunion, bilaterally, and the veteran had 50 degrees of hallux 
dorsal flexion, bilaterally.  There was no intra-articular 
swelling, nor peri-articular swelling on the joints of the 
feet and ankles.  There was no subluxation on the metatarsal 
heads one through five, no contracture of the toes, no bony 
swelling, nor intra-articular swelling of the joints of the 
feet and ankles, and no ligamentous laxity.  The impression 
was listed as follows:

1.  History of ankle sprains of the 
right.  The [veteran] reported three with 
the last one occur[ing] in 1995.  [She] 
admits to inversion and eversion without 
any fractures.  [She] states that the 
ankle sprains ... only occurred during 
physical sports and not during the normal 
daily activities.

2.  Dorsal bunions bilaterally.

3.  Some pain to palpation of the right 
sinus tarsi which may be related to her 
ankle injury but poses no limitation on 
activities.

4.  Area of hyperpigmentation on the 
dorsal right ankle.

VA X-Rays of the veteran's right foot obtained shortly before 
the above medical examination, in August 1997, revealed well 
maintained joint spaces, no definite fracture or bone 
abnormality, and a "negative" impression.

On VA medical examination in June 2000, the veteran reported 
right ankle pain, for which she said she took Tylenol and 
Advil.  She said she had flare ups, which were moderate in 
severity, every six months and lasted about a week at a time.  
Exercise brought this on, and rest helped it.  Because of the 
pain, she said she was able to exercise less than she would 
otherwise.  She did not use crutches, braces, a cane, or 
corrective shoes, and had had no surgery in this regard.  
There was no history of dislocation or recurrent subluxation, 
or inflammatory arthritis.  The right ankle had full range of 
motion, with pain.  There was no evidence of edema, effusion, 
instability, weakness, redness, heat, abnormal movement, or 
guarding of movement.  Likewise, there was no ankylosis, 
evidence of inflammatory arthritis, or use of prosthesis.  
Foot X-rays were negative, and it was noted that ankle X-Rays 
were not obtained because the veteran was pregnant.  The 
pertinent diagnosis was listed as ankle sprain, by patient 
history, with pain on movement, and the examiner once again 
stated that the veteran did appear to have pain on full range 
of motion movements.

According to the May 2002 VA spine medical examination 
report, the veteran had no present complaints related to her 
right ankle, and the examiner noted that the ranges of motion 
of both ankles were equal, and normal.  The pertinent 
diagnosis was listed as asymptomatic right ankle, and the 
examiner noted that "[t]he right ankle is asymptomatic."

This disability is currently rated as zero percent disabling 
under Diagnostic Code 5271 of the Schedule, which provides 
for 10 and 20 percent ratings when there is moderate, or 
marked, limitation of motion of the ankle, respectively.  
38 C.F.R. § 4.71a, Part 4, Diagnostic Code 5271.  Higher 
ratings ranging between 20 and 40 percent could also be 
warranted if there were evidence of ankylosis of the ankle.  
See 38 C.F.R. § 4.71a, Part 4, Diagnostic Code 5270.

The record shows that the veteran's right ankle is currently 
asymptomatic and that it has had normal ranges of motion at 
all times, no radiographic abnormalities, and no ankylosis.  
Therefore, she does not meet the schedular criteria for a 
compensable rating.  Thus, the Board concludes that the 
schedular criteria for entitlement to an initial compensable 
disability rating for residuals of a right ankle sprain/foot 
injury are not met.

Fourth Issue
Entitlement to an initial compensable disability rating for
residuals of a fracture of the nose

On VA nose and sinuses examination in August 1997, the 
veteran reported that she fractured her nose while playing 
basketball during service in 1992, that she received 
emergency treatment at that time and that she had received no 
further treatment or operation.  On physical examination, the 
bridge of the nose was slightly thickened, sinuses were not 
tender, nasal mucosa appeared normal, with no unusual 
secretion noted, and the air passages were open.  The 
impression was listed as history of fracture of the nose in 
1992, with no signs or symptoms at this time.

A VA X-Ray of the veteran's nasal bridge obtained in August 
1997 reveals some deviation of the bony nasal septum, most 
likely due to old trauma, but with no acute fracture 
identified, unremarkable zygomatic arches, and not abnormally 
enlarged sella turcica.

On VA nose, sinus, larynx, and pharynx medical examination in 
June 2000, the veteran said that, on occasion, she would feel 
like her nose was mobile on her face and that she could move 
the nose back and forth on the tip and at will.  She also 
complained of congestion in her nose, but said that, other 
than for pain medicine, she had never been treated with any 
drops or any particular medications for sinusitis or nasal 
decongestants.  The examiner noted that the "[l]ocation of 
the nature of the disease is primarily nasal," that there 
was no interference with breathing, that only occasionally 
there would be some purulent discharge, with a lot of dust, 
and that sometimes the discharge would be black in nature.  
The veteran did not complain of any dyspnea on rest or 
exertion, and said that she had had no particular treatment 
other than clinic visits, and that she was informed on those 
visits that her nose was in good condition and that there was 
no speech impediment.  She did not complain of any chronic 
sinusitis, and there was no history of any nasal allergies 
and no other symptoms that she complained of.  However, it 
was noted that the runny nose and congestion, for the most 
part, was always with her and required her to blow her nose 
clear.

The report of the above medical examination further reveals 
that, on physical examination as to nasal obstruction, the 
airway was patent.  There was some edema about the turbinate, 
but there was no obstruction of the airway.  As for 
sinusitis, there was no tenderness over any of the paranasal 
sinuses, and there was no crusting but only just some clear 
mucus.  On further examination, the nose was decongested, the 
ostia was seen to be patent, there was no purulent discharge 
noted on aspiration of the ostia and, while the distal 
portions of nasal bone fracture sites could be palpated, 
particularly on the left side, the nose had good alignment, 
with no false movement of the nasal bones or disfigurement.  
There was no spontaneous leak of the nose in the head-down 
position, and the larynx and hyperpharynx were both within 
normal limits.  The diagnosis was listed as chronic rhinitis 
secondary to the environment and/or previous trauma.

On VA re-examination in May 2002, the veteran reported two 
inservice episodes of nasal fractures, which were treated 
medically.  It was noted that there was, however, no 
deformity and that the fractures had not required surgery.  
Since then, the veteran had had some occasions of nasal 
obstruction and nasal discharge.  Interference with breathing 
was only on occasion.  There was no purulent discharge 
present, and it would only be noted on occasion every three 
to four months.  The veteran had no dyspnea and was on no 
medications.  She had no speech impairment.  She had temporal 
headaches, but none in the paranasal sinus areas.  The 
veteran denied allergy attacks.  It was noted that the 
veteran worked "as a letter carrier for [the] US Postal 
Service and comes in contact with a great deal of [dust]."  
She complained of no other symptoms, and indicated that, 
during the nasal obstruction, she was not incapacitated and 
did not require bed rest.

On physical examination, the report of the above medical 
examination reveals that there was no external evidence of 
nasal deformity, and only minimal obstruction of about 20 to 
10 percent, bilaterally.  Anteriorly, the nasal septum 
deviated to the right, and, posteriorly, it deviated some to 
the left.  However, the septum was on the spine and there was 
no evidence of any nasal obstruction.  There was no evidence 
of any sinusitis or purulent discharge.  The nose was 
decongested and the airway seemed to be adequate, with no 
crusting, discharge, or any evidence of sinusitis.  The 
following diagnosis was rendered:

Deviated nasal septum with minimal 
obstruction.  Septum not displaced from 
the spine.

As noted by the Board in its remand of April 2000, the 
veteran filed her claim prior to the effective date of the 
1996 amendments to the VA regulations addressing the rating 
of service-connected respiratory disabilities, which include 
the diagnostic code under which this disability is rated 
(Diagnostic Code 6502).  The veteran is, therefore, entitled 
to have her claim for an initial compensable rating reviewed 
and adjudicated under both sets of rating criteria, i.e., 
those in effect prior to the October 1996 amendments 
(hereinafter, "the old diagnostic criteria"), and those in 
effect since the October 1996 amendments (hereinafter, "the 
new diagnostic criteria."), and have her claim adjudicated 
under the set of regulations that is most favorable to her 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

Under the old rating criteria, traumatic deflection 
(deviation) of the nasal septum would warrant a 
noncompensable rating if there were only slight symptoms, 
while a maximum rating of 10 percent would be warranted if 
there were evidence of marked interference with breathing 
space.  38 C.F.R. § 4.97, Part 4, Diagnostic Code 6502 
(1995).

Under the new rating criteria, a single, maximum rating of 10 
percent is warranted for deviation of the nasal septum that 
is traumatic and productive of 50 percent obstruction of the 
nasal passage on both sides, or complete obstruction on one 
side.  38 C.F.R. § 4.97, Part 4, Diagnostic Code 6502 (2002).

The disability in this case is rated as zero percent 
disabling in accordance with
38 C.F.R. § 4.31, which provides for such a rating when the 
Schedule does not provide a zero percent rating and the 
requirements for a compensable rating are not met.

In reviewing the medical evidence that is of record, the 
Board notes that that evidence does not show that the 
service-connected residuals of a fracture of the nose are 
currently productive of marked interference with breathing 
space, 50 percent obstruction of the nasal passage on both 
sides, or complete obstruction on one side.  Accordingly, the 
Board concludes that the schedular criteria for entitlement 
to an initial compensable disability rating for residuals of 
a fracture of the nose are not met.  

Fifth Issue
Entitlement to an initial compensable disability rating for 
breast nodules (lumps)

The record reveals inservice findings in November 1992 of 
bilateral inferior areolar nodularity, symmetrical, with no 
discrete masses on palpation and normal nipples and axilla, 
and an assessment of breast nodularity, bilateral.

A VA mammogram report dated in August 1997 reveals residual 
zones of fibroglandular tissue within the breasts that were 
fairly symmetric, and no evidence of spiculated mass, 
abnormal grouped microcalcifications, skin thickening, or 
skin retraction to suggest malignancy in either breast. The 
impression was listed as no evidence of malignancy in either 
breast.

On VA gynecological examination in July 2000, the veteran's 
breasts were noted to have no masses, nipple discharge, 
erythema, edema, retractions, or axillary, supraclavicular, 
or suprasternal lymphadenopathy.

On VA gynecological re-examination in July 2002, it was noted 
that the veteran had no gynecological complaints, and that 
she had a history of a right breast lumps or nodules in 1992, 
without any history of surgery or biopsy.  She had normal 
periods, and a family history of breast cancer in a maternal 
aunt.  The diagnosis was listed as "[n]ormal gyn exam."

This disability is currently rated as zero percent disabling  
under Diagnostic Code 7628 of the Schedule, which mandates 
the rating of benign neoplasms of the gynecological system or 
breast to be accomplished according to impairment in the 
function of the urinary or gynecological systems, or skin.  
See 38 C.F.R. § 4.116, Part 4, Diagnostic Code 7628.  The 
current rating of zero percent has been assigned in 
accordance with the above-cited Section 4.31, as the 
requirements for a compensable rating are not met.

The medical evidence of record confirms the presence of 
fairly symmetric residual zones of fibroglandular tissue in 
both breasts, but there is no evidence of spiculated mass, 
abnormal grouped microcalcifications, skin thickening, or 
skin retraction to suggest malignancy in either breast, as 
well as no evidence of masses, nipple discharge, erythema, 
edema, retractions, or axillary, supraclavicular, or 
suprasternal lymphadenopathy, nor any gynecological 
complaints.  Thus, there is no basis for assigning a 
compensable rating based on impairment of the urinary or 
gynecological systems, or skin, under Diagnostic Code 7628, 
as no objective evidence of any such symptoms is of record.

In view of the above findings, the Board concludes that the 
schedular criteria for entitlement to an initial compensable 
disability rating for breast nodules (lumps) are not met.

Final considerations applicable to all the above claims

In evaluating the veteran's claims for initial evaluations 
higher than those currently in effect for the five above 
referenced disabilities, the Board has considered whether he 
is entitled to a "staged rating."  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  It is the Board's 
conclusion, however, that the veteran's disabilities have 
never been more disabling than the ratings each one has been 
assigned since the time that the underlying claims for 
service connection were filed.  Consequently, "staged 
ratings" are not warranted in each case.

The Board also has kept in mind, in evaluating the above 
claims on appeal, VA's policy to administer the law under a 
broad interpretation and resolve reasonable doubt in favor of 
the claimant whenever there is an approximate balance of the 
positive and negative evidence which does not satisfactorily 
prove or disprove his or her claim.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  However, in the present case, 
for the foregoing reasons and bases, there exists no 
reasonable doubt to be resolved in favor of the veteran in 
each of the five issues discussed above because the 
preponderance of the evidence is clearly against her claims 
for initial disability ratings higher than those currently in 
effect for her five service-connected disabilities.  Thus, 
all claims shall be denied.

Finally, it must be noted that the Board has also considered 
the potential for referral of this case for assignment of an 
extraschedular evaluation under the provisions of 38 C.F.R. § 
3.321(b)(1).  However, in this case, the evidence of record 
does not indicate that the veteran is frequently hospitalized 
for any of her service-connected disabilities, and there is 
no indication that any of the service-connected disabilities 
produces marked interference with employment.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action in this regard.  VAOPGCPREC 
6-96 (1996).


ORDER

1.  An initial disability rating in excess of 10 percent for 
residuals of a compression fracture of the thoracic spine at 
T10-11 is denied.

2.  An initial disability rating in excess of 10 percent for 
DJD of the lumbar spine is denied.

3.  An initial compensable disability rating for residuals of 
a right ankle sprain/foot injury is denied.

4.  An initial compensable disability rating for residuals of 
a fracture of the nose is denied.

5.  An initial compensable disability rating for breast 
nodules (lumps) is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

